DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on March 26, 2021 is acknowledged.
Claims 8 and 9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 26, 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leong C. Lei (Reg. No. 50,402) on May 25, 2021.
The application has been amended as follows: 
IN THE CLAIMS
1.	An array substrate, comprising: 
a substrate; 
a plurality of data lines and a plurality of scan lines disposed on one side of the substrate, the plurality of data lines and the plurality of scan lines defining a plurality of sub-pixel areas, the plurality of data lines and the plurality of scan lines being mutually insulated, the plurality of data lines extending in a first direction and being arranged in a second direction crossing the first direction, the plurality of scan lines extending in the second direction and being arranged in the first direction; 
a color-resist layer disposed on the same side of the substrate with the plurality of data lines and the plurality of scan lines, the color-resist layer comprising a plurality of color-resists, and two adjacent color-resists of the plurality of color-resists having an overlapping area corresponding to an area of a respective one of the plurality of data lines; 
a data black matrix (BM) saving (DBS) common electrode wire extending in the first direction and disposed on a side of the overlapping area of the color-resist layer away from the substrate to shield [[the]] a data line of the plurality of data lines, and a plurality of uniform slits disposed at an edge of the DBS common electrode wire in plan view, the plurality of uniform slits extending in the second direction and being arranged in the first direction 

8.	(Canceled)
9.	(Canceled)

IN THE SPECIFICATION
[0002]  Liquid crystal display (LCD) provides many advantages, such as, thinness, power saving, and no radiation, and has been widely used in, such as, LCD television (TV), mobile phone, personal digital assistant (PDA), digital camera, computer screen or laptop screen.

[0004]  The color filter on array (COA) technology is an integrating technology for directly forming color filter (CF) layers, i.e., red (R), green (G), and blue (B) color-resists on an array substrate. At present, on the COA technology, the data black matrix (BM) saving (DBS) pixel design is also more and more often adopted, covering the Indium Tin Oxide (ITO) wire above the data line, the width of the ITO wire is slightly wider than the data line. These ITO wires and the common electrode (COM) are usually set to equipotential at the voltage. When the panel is in normal operation, the electric fields formed by the ITO wires and the common electrode can keep the LC molecules from being deflected, thereby achieve the shielding function.

[0009]  The object of the present invention is to provide [[a]] an array substrate and manufacturing method thereof, able to reduce light leakage at intersection of the color-resist and DBS common electrode wire overlapping.

[0038]   Refer to Figure 2A and Figure 2B. Figure 2A is a schematic top view of an array substrate of a preferred embodiment of the present invention; Figure 2B is a schematic view showing the pattern of the DBS common electrode wire in Figure 2A. The [[the]] array substrate of the preferred embodiment mainly comprises: a substrate (not shown); a plurality of data lines 20 and a plurality of scan lines 10 disposed on one side of the substrate, the plurality of data lines 20 and the plurality of scan lines 10 defining a plurality of sub-pixel areas, the plurality of data lines 20 and the plurality of scan lines 10 being mutually insulated; a color-resist layer disposed on the same side of the substrate with the plurality of data lines 20 and the plurality of scan lines 10, the color-resist layer comprising a plurality of color-resists 30, and two adjacent color-resists 30 having an overlapping area corresponding to the data line area; a DBS common electrode wire 41 disposed on a side of the overlapping area of the color-resist layer away from the substrate to shield the data line 20, and uniform slits disposed at an edge of the DBS common electrode wire 41 in parallel with direction of the scan line 10.

IN THE ABSTRACT
The invention provides an array substrate and manufacturing method thereof. The array substrate comprises: a substrate; a plurality of data lines and scan lines disposed on one side of the substrate, the data lines and the scan lines defining a plurality of sub-pixel areas, the data lines and the scan lines being mutually insulated, the data lines extending in a first direction and being arranged in a second direction crossing the first direction, the scan lines extending in the second direction and being arranged in the first direction; a color-resist layer disposed on the same side of the substrate with the data lines and the scan lines, the color-resist layer comprising a plurality of color-resists, and two adjacent color-resists of the plurality of color-resists having an overlapping area corresponding to an area of a respective one of the data lines; a data black matrix (BM) saving (DBS) common electrode wire extending in the first direction and disposed on a side of the overlapping area of the color-resist layer away from the substrate to shield [[the]] a data line of the plurality of data lines, and uniform slits disposed at an edge of the DBS common electrode in plan view, the uniform slits extending in the second direction and being arranged in the first direction 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: CN106019748 A appears to be the closest prior art.  However, the CN106019748 A reference fails to teach or suggest “a data black matrix (BM) saving (DBS) common electrode wire extending in the first direction and disposed on a side of the overlapping area of the color-resist layer away from the substrate to shield a data line of the plurality of data lines, and a plurality of uniform slits disposed at an edge of the DBS common electrode wire in plan view, the plurality of uniform slits extending in the second direction and being arranged in the first direction” as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811